                  Case 18-12491-CSS    Doc 2024     Filed 08/31/20    Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE

                                             :      Chapter 11
In Re:                                       :
                                             :      Case No. 18-12491 (CSS)
PROMISE HEALTHCARE GROUP,                    :      (Jointly Administered)
LLC, et al.,                                 :
                                             :
                         Debtors.            :
                                             :

                       STIPULATION REGARDING PLAN BALLOT OF
                        AETNA, INC. AND ITS AFFILIATED ENTITIES

         WHEREAS, Aetna, Inc. and its affiliated entities (“Aetna”) have filed proofs of claim

against the bankruptcy estate of Promise Healthcare Group LLC and related debtor entities

(collectively, the “Debtors”);

         WHEREAS, the Debtors seek the approval of their Amended Chapter 11 Plan of

Liquidation (the “Plan”);

         WHEREAS, Aetna received a ballot with respect to the Plan (the “Ballot”);

         WHEREAS, the Ballot indicates that the amount of Aetna’s general unsecured claims

against the Debtors’ bankruptcy estates is $110,845.30;

         WHEREAS, Aetna asserts that the amount of its general unsecured claims against the

Debtors’ bankruptcy estates exceeds $110,845.30;

         WHEREAS, Aetna wishes to cast a ballot regarding the Plan without making a concession,

admission, or admission against interest regarding the amount of its general unsecured claims

against the Debtors’ bankruptcy estates;

         IT IS HEREBY STIPULATED by and between the parties that:

         1.        Aetna may cast the Ballot as a general unsecured claim in the amount of

$110,845.30.



ME1 34129869v.1
                  Case 18-12491-CSS        Doc 2024      Filed 08/31/20      Page 2 of 2




        2.         Aetna’s casting of the Ballot shall not constitute a concession, admission, or waiver

of any right, interest, or argument regarding the amount of its general unsecured claims against the

Debtors’ bankruptcy estates.

        3.         All claims, objections, and/or arguments of the respective parties regarding the

general unsecured claims of Aetna against the Debtors’ bankruptcy estates shall be preserved.

Dated: August 31, 2020                                           Dated: August 31, 2020

McCARTER & ENGLISH, LLP                                          DLA PIPER LLP (US)

/s/ Matthew J. Rifino                                            /s/ Stuart M. Brown
Matthew J. Rifino (DE# 4749)                                     Stuart M. Brown (DE# 4050)
Kate R. Buck (DE# 5140)                                          Matthew S. Sarna (DE# 6578)
405 N. King Street, Suite 800                                    1201 N. Market Street, Suite 2100
Wilmington, Delaware 19801                                       Wilmington, Delaware 19801
(T) 302.984.6300                                                 (T) 302.468.5700
Mrifino@mccarter.com                                             Stuart.Brown@dlapiper.com
Kbuck@mccarter.com                                               Matthew.Sarna@dlapiper.com

Attorneys for Aetna, Inc.                                        And
And its Affiliated Entities
                                                                 WALLER LANSDEN DORTCH
                                                                 & DAVIS, LLP
                                                                 John Tishler, Esquire
                                                                 Katie G. Stenberg, Esquire
                                                                 Blake D. Roth, Esquire
                                                                 Tyler N. Layne, Esquire
                                                                 511 Union Street, Suite 2700
                                                                 Nashville, Tennessee 37219
                                                                 (T) 615.244.6380
                                                                 Jtishler@wallerlaw.com
                                                                 Kstenberg@wallerlaw.com
                                                                 Broth@wallerlaw.com
                                                                 Tlayne@wallerlaw.com

                                                                 Attorneys for Debtors and
                                                                 Debtors in Possession




ME1 34129869v.1
